26 F.3d 115
44 Soc.Sec.Rep.Ser. 550, Unempl.Ins.Rep. (CCH) P 14018BHugh STEWART, Plaintiff-Appellant,v.DEPARTMENT OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 93-6682Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
July 15, 1994.

Darryl W. Hunt, Beth H. Gerwin, Clark & James, Birmingham, AL, for plaintiff-appellant.
Claude Harris, U.S. Atty., Linda S. Trippe, Asst. U.S. Atty., Birmingham, AL, for defendant-appellee.
Appeal from the United States District Court for the Northern District of Alabama.
Before HATCHETT, COX and CARNES, Circuit Judges.
HATCHETT, Circuit Judge:


1
Hugh Stewart appeals from the district court's judgment affirming the denial of his application for disability benefits and supplemental security income pursuant to 42 U.S.C. Secs. 405(g), 1383(c)(3).  Specifically, Stewart alleges that substantial evidence did not support the Secretary of Health and Human Service's determination that he was not entitled to disability benefits.  The Secretary contends that because Stewart did not file a brief with the district court or specify any grounds in his petition for judicial review, he waived his right to do so on appeal.  Alternatively, the Secretary asserts that the administrative record reveals that substantial evidence supported her finding that Stewart is not entitled to disability benefits.


2
As a general principle, this court will not address an argument that has not been raised in the district court.  Baumann v. Savers Fed.  Sav. & Loan Assoc., 934 F.2d 1506, 1510 (11th Cir.1991).  "Judicial economy is served and prejudice is avoided by binding the parties to the facts presented and the theories argued below."  Bliss v. Equitable Life Assur. Soc. of U.S., 620 F.2d 65, 70 (5th Cir.1980);  also see Singleton v. Wulff, 428 U.S. 106, 120, 96 S. Ct. 2868, 2877, 49 L. Ed. 2d 826 (1976) ("It is the general rule that a federal appellate court does not consider an issue not passed on below").  Although this court may hear an issue not raised in the lower court when the proper resolution is beyond any doubt, issues involving the resolution of factual questions can never be beyond doubt.  In re Daikin Miami Overseas, 868 F.2d 1201, 1207 (11th Cir.1989).  We can ascertain no reason to deviate from this policy in the present case.  Because Stewart did not present any of his assertions in the district court, we decline to consider them on appeal.  Commercial Credit Business Loans, Inc. v. St. Louis Terminal Field Warehouse Co., 514 F.2d 75, 77 (5th Cir.1975).


3
AFFIRMED.